          Case 2:20-cv-01014-APG-EJY Document 58 Filed 02/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TRENT HENRICKSON,                                      Case No.: 2:20-cv-01014-APG-EJY

 4          Plaintiff                                                    Order

 5 v.                                                       [ECF Nos. 45, 46, 48, 52, 54, 55]

 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         I ORDER that the defendants’ motion to consolidate cases (ECF No. 46) is DENIED

 9 without prejudice. As a result, the defendants’ related motion to stay the case (ECF No. 48), and

10 plaintiff Trent Henrickson’s motion (ECF No. 54) to file documents from this case in the Fowler

11 and Bonham cases are DENIED.

12         I FURTHER ORDER that the defendants’ motion to extend the deadline to file a

13 response to the motion for preliminary injunction (ECF No. 52) is GRANTED. The defendants’

14 response is due by February 17, 2021.

15         I FURTHER ORDER that plaintiff Trent Henrickson’s motion to supplement (ECF No.

16 45) is GRANTED. Consequently, the defendants should consider ECF No. 45, along with the

17 original motion and all other approved supplements, in preparing their response.

18         I FURTHER ORDER that because I have extended the time for the defendants to

19 respond, plaintiff Trent Henrickson’s motion to grant preliminary injunctive relief based on the

20 defendants’ failure to respond (ECF No. 55) is DENIED.

21         DATED this 2nd day of February, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
